Citation Nr: 0929363	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  07-16 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.  

2. Entitlement to service connection for tinnitus.  

3. Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from March 1969 to 
March 1971.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO denied the 
claims of service connection for bilateral hearing loss, 
tinnitus, and PTSD.  

In May 2009, the Veteran testified before the undersigned at 
a Board hearing.  A transcript of the hearing is associated 
with the file.  


FINDINGS OF FACT

1. Resolving all doubt in the Veteran's favor, sensorineural 
hearing loss had its onset during active military duty.  

2. Resolving all doubt in the Veteran's favor, tinnitus had 
its onset during active military duty.  

3. A clear preponderance of the evidence is against a finding 
that the Veteran has PTSD.  




CONCLUSIONS OF LAW

1. Bilateral sensorineural hearing loss was incurred in 
service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.385 (2008).  

2. Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
1154, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2008).  

3. PTSD was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist 

In a May 2006 letter, the agency of original jurisdiction 
(AOJ) satisfied its duty to notify the Veteran under 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2008).  The AOJ notified the Veteran of information and 
evidence necessary to substantiate his claim for service 
connection.  He was notified of the information and evidence 
that VA would seek to provide and the information and 
evidence that he was expected to provide.  The May 2006 
letter also informed the Veteran of the process by which 
initial disability ratings and effective dates are assigned.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Veteran has been able to participate effectively in the 
processing of his claims.  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All adequately identified and available 
medical records have been secured.  The Veteran was given VA 
examinations for both audiology and PTSD.  The duties to 
notify and assist have been met.  



II. Legal Criteria 

Generally, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty in the active military, naval, 
or air service.  38 U.S.C.A. §§ 1110 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may be granted for any injury or disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury 
was incurred in service.  38 C.F.R. § 3.303(d) (2008).  

	A. Bilateral hearing loss 

Service connection for sensorineural hearing loss may be 
established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2008).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).  

	B. PTSD

In addition to the general requirements for service 
connection, service connection for PTSD 
requires:  (1) medical evidence diagnosing this disability in 
accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of 
a link between current symptomatology and the claimed 
in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor actually occurred.  
38 C.F.R. § 3.304(f) (2008).  If the diagnosis of a mental 
disorder does not conform to DSM-IV or is not supported by 
the findings on the examination report, the rating agency 
shall return the report to the examiner to substantiate the 
diagnosis.  38 C.F.R. § 4.125(a) (2008).  

III. Analysis

	A. Bilateral hearing loss and Tinnitus

At the May 2009 Board hearing, the Veteran stated he 
experienced hearing loss right after service.  (Transcript, p 
4.)  His spouse stated that the Veteran would ignore her when 
she was speaking and would listen to the television and radio 
at loud volumes.  (Transcript, p 6.)  He reported hunting 
infrequently after service (Transcript, p 7) and using his 
weapon while in service on a daily basis (Transcript, p 8-9).  
The Veteran stated that he did not receive any treatment for 
hearing problems from the time he separated from service 
until March 2000.  (Transcript, p 19-20.)  

Service treatment records do show that the Veteran received 
two audiograms.  One audiogram was given at the Veteran's 
enlistment in September 1968 and revealed the following:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
5
0
LEFT
5
5
20
20
25

The enlistment examination also showed the following comment: 
"Check ear wash."  

At the Veteran's separation examination in February 1971, his 
audiogram showed the following results: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
NA
5
LEFT
10
10
10
NA
5

A March 2000 private medical record is the first evidence 
after service of treatment for hearing loss.  The Veteran was 
referred by the state vocational rehabilitation division for 
possible fitting of amplification.  Upon evaluation, pure 
tone audiometry in the right ear showed mild sensorineural 
hearing loss in the lower frequencies recovering to normal 
hearing from 1000 hertz to 2000 hertz.  The normal hearing in 
the right ear sloped to a severe sensorineural hearing loss 
in the higher frequencies.  In the left ear, pure tone 
testing demonstrated a moderate sensorineural hearing loss in 
the low frequencies recovering to normal hearing at the 1000 
hertz to 2000 hertz region and then also sloping to a 
moderate to moderately severe sensorineural hearing loss in 
the higher frequencies.  The speech recognition test was not 
stated as being the Maryland CNC Test, the appropriate test 
under 38 C.F.R. § 3.385.  The results were summarized by the 
clinicians: "The audiologic evaluation results were 
consistent with bilateral, 'reverse cookie bite' 
sensorineural hearing loss."  

Private medical records show the Veteran went in for an 
audiological examination in May 2006.  The impression was 
mild to moderate severe bilateral sensorineural hearing loss.  
An accompanying letter from an audiology clinician showed the 
Veteran related his history of exposure to noises during 
combat and hearing trauma while in service.  The Veteran's 
hearing was characterized as "precipitous slope hearing 
loss" from 2000 hertz to 8000 hertz.  The clinician opined: 

In my opinion [the Veteran's] hearing difficulties 
more than likely are a result of his tour in 
Vietnam.  The fact that he can relate to when his 
problem started, being under fire, feeling the 
concussion from the howitzers, the nausea and 
tinnitus, and not hearing well, all point to that 
time and place.  

At a September 2006 VA audiology examination, the VA 
audiologist-examiner reviewed the Veteran's claims file, gave 
him an audiometric examination and interviewed the Veteran.  
The examiner noted that the Veteran's service treatment 
records showed normal hearing in the right ear and mild 
hearing loss at 6000 hertz in the left ear in September 1968.  
He noted that both ears were normal at the February 1971 
separation examination.  

The Veteran reported having difficulty hearing people who 
spoke softly for twenty to thirty years.  He stated he had 
noise exposure in combat, but that he had no exposure through 
his occupation.  He said he did not wear ear protection while 
hunting.  

The audiometric examination showed the following results: 




HERTZ



500
1000
2000
3000
4000
RIGHT
35
20
25
50
60
LEFT
40
25
20
55
65

The average for the right ear is 38.75 decibels and the 
Maryland CNC speech recognition score was 88 percent.  The 
average for the left ear was 41.25 decibels and the Maryland 
CNC speech recognition score was 84 percent.  The examination 
report summary diagnosis was bilateral mild to moderately 
severe sensorineural hearing loss.  The examiner stated: "It 
is less likely than not that the Veteran's hearing loss is 
due to military noise exposure.  This is based on the 
audiometric records contained in his C-file which indicated 
normal hearing about one month before he was discharged from 
the military."  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.  

Here, the medical evidence shows the Veteran has a present 
hearing loss disability under 38 C.F.R. § 3.385.  The medical 
opinions are in conflict and both give rationale for the 
opinions reached.  The private audiologist noted the 
Veteran's exposure to acoustic trauma during combat service 
and opined that current sensorineural hearing loss is likely 
related to active duty.  The VA audiologist notes the 
Veteran's hearing was within normal limits at discharge from 
service and is further buttressed by the March 2000 report 
noting a gradual decline in hearing acuity noted by the 
Veteran over the years, not a sudden onset in service.  

When assessing the probative value of a medical opinion, the 
access to claims files and the thoroughness and detail of the 
opinion must be considered.  The opinion is considered 
probative if it is definitive and supported by detailed 
rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  The Court has held that claims file review, as it 
pertains to obtaining an overview of a claimant's medical 
history, is not a requirement for private medical opinions.  
A medical opinion that contains only data and conclusions is 
not entitled to any weight.  Further, a review of the claims 
file cannot compensate for lack of the reasoned analysis 
required in a medical opinion, which is where most of the 
probative value of a medical opinion comes from.  "It is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008).  

Resolving all doubt in the Veteran's favor, the Board finds 
that bilateral sensorineural hearing loss is associated with 
service.  The March 2006 private audiology report includes a 
diagnosis of sensorineural hearing loss and associates that 
hearing loss to the presumed acoustic trauma the Veteran 
experienced while on active duty.  This opinion is consistent 
with testimony proffered by the Veteran at his Board hearing.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990).  

The Veteran contends that he experienced ringing in his ears 
since before he separated from service.  (Transcript, p 4.)  
His spouse stated that the Veteran often mentions he hears 
noises when it is quiet.  (Transcript, p 6.)  In a June 2007 
statement, the Veteran's representative stated that because 
the Veteran has a current diagnosis of hearing loss, he 
should be service-connected for tinnitus.  The representative 
stated that "usually a high frequency tinnitus accompanies 
hearing loss." The Merck Manual, p 2324 (16th Ed 1992).  

Service treatment records are negative for complaints, 
treatment, or diagnoses regarding tinnitus.  

Private medical evidence shows the Veteran reported ringing 
in his ears in March 2000.  May 2006 private records show the 
Veteran reported he had experienced ringing in his ears since 
service.  Physical examination revealed that tinnitus seemed 
to be on the right side only and that speech discrimination 
changed 10 percent bilaterally when tinnitus was active.  The 
Veteran was diagnosed with tinnitus and the clinician opined 
that it was related to service.  

As mentioned, the Veteran was given a VA audiology 
examination in September 2006.  The Veteran reported that 
tinnitus occurred mostly in the left ear and lasts for 15 to 
20 seconds.  This occurrence had been taking place for two 
years.  The diagnosis was bilateral tinnitus.  The examiner 
opined that it was less likely than not that tinnitus was due 
to military noise exposure because the reported date of onset 
(2004) was not during the same time period as military 
service.  

The Board finds the Veteran and his spouse competent to 
report on the continuity of symptomatology of his diagnosed 
tinnitus.  While at the September 2006 VA examination, it was 
reported that tinnitus had been symptomatic in the last two 
years, tinnitus was reported as symptomatic as early as 2000, 
six years earlier.  It appears that the 2006 history is 
mistaken.  

Resolving all doubt in the Veteran's favor, service 
connection for tinnitus is warranted.  The Veteran and his 
spouse have testified that tinnitus has been present since 
service, demonstrating continuity of symptomatology since 
service (required to support a finding of chronicity).  See 
38 C.F.R. § 3.303(b).  Additionally, the May 2006 private 
clinician related the Veteran's tinnitus to service.  

B. PTSD

The Board finds by a clear preponderance of the evidence that 
the Veteran does not have PTSD in accordance with 38 C.F.R. 
§ 4.125(a).  The requirements for service connection for PTSD 
have not been met because a preponderance of the evidence 
does not show that the Veteran meets the criteria for 
diagnosis of PTSD because he does not have a proper DSM-IV 
diagnosis in accordance with 38 C.F.R. § 4.125(a); a 
requirement under 38 C.F.R. § 3.304(f).  

In his April 2006 informal claim, the Veteran stated that he 
was an infantry mortar man while serving in the Republic of 
Vietnam.  He stated that he was involved in combat and had 
suffered from anger problems and nightmares since his 
service.  The Veteran's DD 214 (Armed Forces of the United 
States Report of Transfer or Discharge) reflects that he was 
awarded (among other decorations) a Combat Infantry Badge and 
a Vietnam Campaign Medal.  

At the May 2009 hearing, the Veteran stated he had problems 
remembering things that took place during his service.  
(Transcript, p 10-12.)  The Veteran's spouse stated she 
observed the Veteran having nightmares.  (Transcript, p 12.)  
She also stated that they have worked hard to keep things 
together in their marriage (Transcript, p 16) and lamented 
the fact that she was unable to get the Veteran to seek 
treatment before the present time (Transcript, p 23).  

Service treatment records do not document signs of a mental 
disability, nor does the Veteran assert PTSD began in 
service.  There is no medical evidence of past treatment for 
PTSD.  

At the August 2006 VA PTSD examination, the VA examiner 
reviewed the claims file, interviewed the Veteran, performed 
a psychological examination, and administered diagnostic 
tests.  The Veteran stated he had not received any current or 
past treatment for any mental disorders.  He related his pre-
military history; he came from a large family, moved a lot as 
child, and experienced difficulty academically.  His military 
combat experience and awards were noted.  The Veteran stated 
he had no problems with substance abuse while in service.  
Since service, the Veteran has been continuously married.  He 
has three sons.  He reported social isolation, but enjoys 
fishing and "has a hunting club."  A few times he "has 
been picked up" for driving under the influence but was 
never charged.  He said he consumed beer or alcohol daily.  
An abuse problem was denied by the Veteran.  

The Veteran reported being currently employed as a lineman 
for an electric company for more than 20 years.  He only lost 
approximately one week of time from work due to "just not 
feeling like going in to work emotionally."  

Upon examination, his affect was constricted and he was 
unable to complete serial 7's.  The examiner commented that 
his hearing impairment made it seem like he wasn't paying 
attention, but he was cooperative throughout the examination.  
The Veteran was insightful, had appropriate judgment and a 
normal memory.  Due to intermittent awakenings at night, he 
often felt tired during the day.  He reported having dreams 
only once every few months.  

Two diagnostic tests, the Clinician Administered PTSD Scale 
(CAPS) and the Mississippi Scale for Combat-related PTSD, 
were given.  The CAPS score was not significant for PTSD, 
while the Mississippi Scale was 87.  The examiner found the 
results were not consistent with diagnosis of PTSD.  

The examiner opined that because the Veteran had no 
significant re-experiencing symptoms, his level of avoidance 
was mild and his symptomatology was not frequent or intense 
enough to meet the DSM-IV criteria.  His intermittent 
awakenings resulting in lack of sleep were not linked to any 
past trauma.  The examiner commented that the Veteran's 
symptoms were transient and expected reactions to normal life 
stress.  No diagnosis of PTSD was given.  

Again, the Board finds the Veteran and his spouse competent 
to state what they experienced and observed.  However, a 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) is 
required; without it the Veteran's claim cannot be granted.  
38 C.F.R. § 3.304(f)(1).  The Board finds the August 2006 VA 
examination report to be factually accurate, fully articulate 
and clearly supported by all of the evidence available.  
There is no other medical evidence in the file providing a 
diagnosis of PTSD for the Veteran.  As a result, considering 
the other essential elements of 38 C.F.R. § 3.304(f) is not 
necessary.  As a clear preponderance of the evidence is 
against the Veteran's claim for service connection for PTSD, 
and the reasonable doubt rule is not for application.  See, 
38 U.S.C.A. § 5107(b).  


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  

Service connection for PTSD is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


